
	

113 SRES 152 IS: Designating November 28, 2013, as “National Holoprosencephaly Awareness Day” to increase awareness and education of the disorder.
U.S. Senate
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 152
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2013
			Mr. Cowan submitted the
			 following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Designating November 28, 2013, as
		  National Holoprosencephaly Awareness Day to increase awareness
		  and education of the disorder.
	
	
		Whereas Holoprosencephaly (commonly known as
			 HPE) is a birth defect of the brain in which the prosencephalon
			 (also known as the embryonic forebrain) does not sufficiently
			 develop into 2 hemispheres resulting in a single-lobed brain structure and
			 severe skull and facial defects;
		Whereas in most cases of HPE, the malformations are so
			 severe that babies die before birth;
		Whereas in less severe cases of HPE, babies are born with
			 normal or near-normal brain development and facial deformities that may affect
			 the eyes, nose, and upper lip;
		Whereas the 3 classifications of HPE that vary in severity
			 and impairment to cognitive abilities are Alobar (in which the brain has not
			 divided at all), Semilobar (in which the hemispheres of the brain have somewhat
			 divided), and Lobar (in which there is considerable evidence of separate brain
			 hemispheres);
		Whereas HPE affects approximatley 1 out of every 250
			 pregnancies during early embryo development, with many of those pregnancies
			 ending in miscarriage;
		Whereas HPE affects 1 in 10,000–20,000 live births;
		Whereas the prognosis for a child diagnosed with HPE
			 depends on the severity of the brain and facial malformations and associated
			 clinical complications, with the most severely affected children living several
			 months or years and the least affected children living a normal life
			 span;
		Whereas there is no standard course of treatment for HPE
			 because treatment must be individualized to the unique degree of malformations
			 of each child;
		Whereas the Federal Government, acting through the
			 National Institutes of Health and the National Institute of Neurological
			 Disorders and Strokes, supports and conducts a wide range of research on normal
			 brain development and recent research has identified specific genes that cause
			 HPE; and
		Whereas November 28, 2013, would be an appropriate day to
			 designate as National Holoprosencephaly Awareness Day: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)supports the
			 designation of November 28, 2013, as National Holoprosencephaly
			 Awareness Day;
			(2)urges Federal
			 agencies—
				(A)to continue
			 supporting research to better understand the causes of HPE;
				(B)to provide better
			 counseling to families with the genetic forms of HPE; and
				(C)to develop new
			 ways to treat, and potentially prevent, HPE; and
				(3)calls on the
			 people of the United States, interested groups, and affected persons—
				(A)to promote
			 awareness of HPE;
				(B)to take an active
			 role in the fight to end the devastating effects of HPE; and
				(C)to observe
			 National Holoprosen­cephaly Awareness Day with appropriate
			 ceremonies and activities.
				
